Exhibit 10.1

AMENDMENT TO CONTRACT P01162

BETWEEN

THE SECRETARY OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES

AND

WELLCARE HEALTH PLANS, INC.

Pursuant to the provisions of Sections 1851 through 1859 of the Social Security
Act, the contract between the Secretary of the U.S. Department of Health and
human Services and WellCare Health Plans, Inc., is hereby amended as follows:

Article II: Coordinated Care Plan (CCP)

The service area for H1032 is expanded to include Duval, Manatee, and Polk
counties in the State of Florida. This service area is also expanded to include
the Prescription Drug Discount Card Program.

This amendment will be in force effective April 1, 2005.

     
02/24/05
  /s/ Rose Crum-Johnson
 
   
DATE
  Rose Crum Johnson
Regional Administrator
Centers for Medicare & Medicaid Services
 
   
02/18/05
  /s/ Todd S. Farha
 
   
 
  Todd S. Farha
Chief Executive Officer
WellCare Health Plans, Inc.
 
   

